El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 25 de octubre de 1918 la Corte de Distrito de Gua-yaría declaró únicos y universales herederos del finado Federico Ortiz y Ortiz a sus legítimos hijos José Federico, José Elias, Santiago, Felicita, Gloria, y María Oliva Ortiz y Gar-cía y a su viuda Amalia Matilde García en la cuota usu-fructuaria que la ley determina. Los herederos presentaron en el registro de la propiedad del distrito una copia certi-ficada de la resolución de la corte y el registrador se negó a inscribir el documento “porque si bien, según el registro, se hallan inscritas las fincas a nombre de Federico Ortiz y Ortiz, adquiridas durante su matrimonio con Amalia García con quien estaba aun casado al fallecer, en rigor dichos bie-nes están inscritos a nombre de la sociedad conyugal, y, por tanto, mientras no' se verifique la liquidación de la misma, no puede estimarse como pertenecientes al caudal heredi-tario, ni, en su consecuencia, inscribirse a favor de los here-deros del dicho Federico Ortiz y Ortiz, lo que en realidad no está inscrito a favor del causante.’- Cita el registrador en apoyo' de su nota el artículo 20 de la Ley Hipotecaria, los artículos 1316, 1322/ 1330 y 1337 del Código Civil y la resolución de la Dirección General de los Registros de Es-paña de 26 de enero de 1906.
Estamos conformes con el registrador en que la inscrip-ción de los bienes de que se trata en este caso, no obstante *626haberse verificado a nombre del marido, debe reputarse he-cha a favor de la sociedad de gananciales, pero no podemos convenir en las consecuencias que de tal circunstancia deduce dicho funcionario.
Muerto el padre o la madre, la inscripción de sus bienes gananciales puede hacerse directamente a favor de sus here-deros sin violar el precepto contenido en el artículo 20 de la Ley Hipotecaria. Así lo tiene declarado la Dirección Grene-ral de los Eegistros de España repetidas veces. A continua-ción transcribimos dos considerandos ele su resolución de 27 de marzo de 1892.
“Considerando que esta Dirección, en sus resoluciones de 3 y 6 de julio de 1863, tiene sentada la doctrina de que la inscripción a favor dlel padre es suficiente cuando se trata de inscribir a nombre de los hijos los bienes gananciales que correspondían a su madre;
“Considerando que las dos citadas resoluciones y la de 22 de enero de 1886, se fundan en la presunción legal de que tod'o lo que adquiere a título oneroso cualquiera de los cónyuges durante el ma-trimonio se reputa como adquirido por la sociedad conyugal, y por ende aunque en la inscripción figure sólo el nombre del cónyuge ad-quirente, se sobreentiende hecha a favor de dicha sociedad; de donde se infiere que no hay infracción del artículo 20 de la ley ni del 34 de su reglamento al inscribir a nombre de los hijos y herederos de los cónyuges los bienes que indudablemente estaban inscritos a favor de sus causantes.”
En cuanto a la necesidad de la liquidación de la sociedad de gananciales previamente a la inscripción del derecho he-reditario, opinamos que va demasiado lejos la Dirección General de los Eegistros, de España en su resolución de 26 de enero de 1906 invocada por el registrador. La Dirección li-mita su constante doctrina de que “para inscribir simple-mente el derecho hereditario basta la presentación del testa-mento o del auto de declaración de herederos abintes-tato, * * * al caso que el causante de la herencia hu-biera fallecido en estado de soltero o viudo.” La doctrina se ha venido aplicando también al caso que el causante hu-*627biera fallecido siendo casado, y no existe a nuestro juicio ningún motivo poderoso para variar de criterio.
Lo que se inscribe es simplemente el derecho hereditario. Los derechos a la sucesión de una persona se trasmiten desde el momento de su muerte. En este caso Federico Ortiz y Ortiz tenía inscritas a su favor varias fincas en el registro, adquiridas durante su matrimonio con doña Amalia Matilde G-arcía. Murió, y, en el acto mismo de su muerte, sus de-rechos pasaron a su sucesión. Por medio de un documento auténtico aparece quiénes son las personas que componen esa sucesión. Todo lo que correspondía al difunto corres-ponde ahora a sus herederos y para verificar la inscripción en que así conste no se requiere en verdad como elemento indispensable la liquidación de la sociedad de gananciales. Véanse los casos de Sucesión Dávila v. El Registrador, 15 D. P. R. 669, y Chiqués v. El Registrador de Caguas, 27 D. P. R. 91. Es cierto que en este caso el escrito solicitando la inscripción no hace referencia a bienes gananciales y pide la inscripción al parecer de la totalidad de las fincas a favor de los herederos, pero el registrador teniendo en. cuenta las constancias del registro pudo limitarse a insciibir lo que, según el registro, correspondía al causante de los peticio-narios, esto es, la mitad de las fincas, sujeta la inscripción a las resultancias de la liquidación de la sociedad de ganan-ciales. Véase el caso de Ríos v. El Registrador, 19 D. P. R. 742.
No debe interpretarse nuestra actitud como induciendo a prescindir de la liquidación de la sociedad de gananciales. Al contrario, recomendamos que los preceptos de la ley se sigan. La experiencia demuestra que muchos pleitos surgen por no haberse cumplido debidamente o a tiempo las claras prescripciones del Código Civil sobre la materia. Disuelta la sociedad de gananciales, inmediatamente o en el término más breve que sea posible, debe procederse a su liquidación. La inscripción que se haga entonces en el registro no será *628en términos generales, sino concretos y especiales y esto re-dundará en bien de los propios interesados.
Por virtud de todo lo expuesto, opinamos que debe revo-carse la nota recurrida y ordenarse la inscripción solicitada en la forma que se indica en esta opinión.

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.